Citation Nr: 0602063	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Eligibility to Dependents' Educational Assistance (DEA) 
under Chapter 35 of Title 38, United States Code.

4.  Entitlement to DIC under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, her son, the veteran's daughter-in-law and 
brother-in-law.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to March 
1977.  The veteran died in June 2001 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the appellant's claims of service 
connection for the cause of the veteran's death, and 
entitlement to DEA.  In a February 2003 supplemental 
statement of the case (SSOC), the RO addressed the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.  

In a February 2005 rating decision, the RO denied the 
appellant's claim of entitlement to DIC under 38 U.S.C.A. 
§ 1151.  A notice of disagreement with that decision was 
received by the VA in November 2005, and the issue must be 
remanded for further action.  The appeal on this issue is 
REMANDED below to the RO via the Appelas Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.   

The appellant and various family members testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in September 2005.  A copy of the hearing 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for gout, evaluated as 40 percent disabling; 
degenerative arthritis of the spine, evaluated as 20 percent 
disabling; tendonitis of the right elbow and right shoulder, 
evaluated as 10 percent disabling; and hemorrhoids and 
sinusitis, each evaluated as noncompensably disabling.  The 
combined disability evaluation was 60 percent.

2.  The Certificate of Death lists the immediate cause of 
death as anoxic brain injury, due to, or as a likely 
consequence of, PEA (prolonged cardio-pulmonary arrest).  A 
June 2001 autopsy report indicates that the veteran died from 
diffuse alveolar damage of the lungs; he had chronic diarrhea 
of an unknown etiology, although chronic pancreatitis was 
probably contributory.  Additional significant morbidities 
included cirrhosis and marked cardiomegaly.

3.  Neither anoxic brain injury, cardiac arrest, respiratory 
arrest, respiratory failure, cirrhosis, pancreatitis, nor 
chronic diarrhea were first manifest during service or within 
one year of separation from service.

4.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

5.  The statutory criteria for eligibility for DIC under 
38 U.S.C.A. § 1318 have not been met.  

6.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  A disease or injury of service origin did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. § 3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1310, 
1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
3.159, 3.312 (2005).

3.  The statutory requirements for eligibility for Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got" pertaining 
to your claim.  

In the instant case, notice of the VCAA was provided to the 
appellant in August 2001, prior to the initial unfavorable 
agency decision which was issued in October 2001.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have also informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

With regard to the content, or scope of the August 2001 duty-
to-assist letter, the Board finds that VA fully notified the 
appellant of what is required to substantiate her claims.  
Together, the VCAA letter of August 2001, the rating decision 
of October 2001, the August 2002 SOC, and the February 2003 
and May 2005 SSOCs provided the appellant with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The appellant was 
advised that it was her responsibility to either send medical 
treatment records from her late husband's private 
physician(s) regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  Although the appellant was not specifically asked to 
provide any evidence in her possession that pertained to her 
claims, the Board finds that the appellant was not prejudiced 
by such failure.  The appellant was requested to tell the RO 
about any additional information or evidence that she wanted 
the RO to obtain, and thus, was, in effect requested to 
submit all evidence in her possession that pertained to her 
claims.  Moreover, and in response to that request, the 
appellant completed the necessary VA Form(s) 21-4142 
Authorization and Consent to Release Information to VA, and 
additional records were subsequently obtained and added to 
the claims file.  Furthermore, all pertinent VA records were 
obtained and added to the claims file.  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the veteran's 
service medical records, VA treatment records, postservice 
military hospital treatment records, terminal hospital 
records, including the autopsy report, and testimony and 
written statements from the appellant.  As VA examinations 
and other medical evidence are of record, the Board finds no 
further VA opinion necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

II.  Service Connection for the Cause of the Veterans Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2005).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  Establishing service connection 
requires medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the veteran's death, service connection was in 
effect for gout, evaluated as 40 percent disabling; 
degenerative arthritis of the spine, evaluated as 20 percent 
disabling; tendonitis of the right elbow and right shoulder, 
evaluated as 10 percent disabling; and hemorrhoids and 
sinusitis, each evaluated as noncompensably disabling.  The 
combined disability evaluation was 60 percent.

A review of the service medical records does not reveal 
complaints, findings or diagnosis during service of anoxic 
brain injury, cardiac or respiratory arrest, chronic 
respiratory disorder, chronic diarrhea, anemia, cirrhosis of 
the liver or pancreatitis.  The veteran was hospitalized in 
February and March 1976 because of complaints of chest pain 
and electrocardiogram results suggestive of ischemia.  
However, final diagnoses were atypical chest pain and 
indigestion.  On service separation examination in June 1976 
examination of the heart was normal.

As noted above, the veteran's death certificate listed the 
immediate cause of death as anoxic brain injury, due to, or 
as a likely consequence of, PEA. (prolonged cardio-pulmonary 
arrest).  

A VA death summary notes that the veteran presented to a VA 
hospital approximately 12 days prior to his death with a 
three to six month history of weight loss and watery 
diarrhea.  On admission, the veteran was severely 
malnourished, with hypotension, renal failure, and anemia.  
He was admitted to the ICU to undergo anemia and diarrhea 
work up.  The report further notes that the veteran was 
unstable on admission (hypotension and low hematocrit) and 
that he was given blood and IV resuscitation.  On the second 
day at the hospital, the veteran was transported to the GI 
lab for endoscopy and apparently he went into alcohol 
withdrawal.  He was very agitated and was taken back to the 
ICU.  As such, the endoscopy was not performed.  

It was thought that the veteran's diarrhea could have been 
caused by a malignancy, or possibly pancreatic insufficiency, 
although an etiology was never established.  The veteran was 
given Ativan and Librium for one day; he became altered, and 
the medication was discontinued.  The veteran remained 
altered.  A computerized tomography (CT) of the head and a 
lumbar puncture were both unremarkable.  About one week after 
admission, the veteran apparently went into arrest, although 
it was not clear if it was cardiac or respiratory arrest.  
According to VA records, it was presumed that the veteran 
coded because he was sepsis.  

According to the death summary, the veteran was then 
intubated, placed on a ventilator, and required pressor to 
maintain blood pressure.  Because the veteran required more 
than thirty minutes of resuscitation, he developed 
devastating neurological damage.  The veteran lost his gag 
reflex, coronary reflex, and he had no pain response.  The 
veteran underwent an EEG and neurological examination, which 
showed severe encephalopathy from anoxic brain injury.  
Prognosis of any significant recovery was poor, and the 
veteran's family elected to withdraw care.  The veteran 
expired shortly thereafter.  

An autopsy was performed shortly after the veteran's death.  
The final autopsy summary indicated that a postmortem 
examination revealed diffuse alveolar damage of the lungs, 
the pathologic correlate of adult respiratory distress 
syndrome.  The examiner explained that it was a devastating 
pulmonary insult, which was frequently fatal.  The liver 
showed histologic evidence of cirrhosis.  Mallory's hyaline 
was present within hepatocytes, supporting the history of 
alcohol abuse.  A marked excess of stainable iron was present 
within hepatocytes; abundant stainable iron was also present 
in the pancreas, suggesting the possibility of 
hemochromatosis.  Sections of the pancreas showed chronic 
pancreatitis, likely the result of alcohol abuse.  The 
examiner noted that chronic pancreatitis could result in 
diarrhea from pancreatic insufficiency; but a significant 
amount of histologically viable pancreatic acinar parenchyma 
was still present in the sections.  Therefore, the examiner 
concluded that it was not clear how significant the 
pancreatic insufficiency was with regard to the diarrhea.  
The examiner noted that there was no other etiology for the 
diarrhea that was apparent based on the postmortem 
examination.  No infections or occult neoplasms were found.  
The examiner concluded, in sum, that the veteran died from 
diffuse alveolar damage of the lungs.  He had chronic 
diarrhea of an unknown etiology, although chronic 
pancreatitis was probably contributory.  Additional 
significant morbidities included cirrhosis and marked 
cardiomegaly.

In sum, the veteran was admitted to the hospital because of 
anemia and extensive diarrhea, which led to severe 
malnourishment.  The veteran thereafter went into cardio-
pulmonary arrest, which resulted in severe, irreversible 
brain damage, and his ultimate demise.  

Other VA records show that a gastrointestinal workup in 
November and December 1998 revealed an irritated duodenum.  
Generalized diverticulosis was noted, as was a spastic and 
irritable right colon.  No etiology was determined.

At the appellant's personal hearing before the undersigned 
Veterans Law Judge in September 2005, the appellant 
essentially contended that the severe prolonged diarrhea was 
the direct result of his service-connected gout.  
Specifically, the appellant asserts that the veteran's 
diarrhea began as a result of medications that the veteran 
took for acute gout episodes.  

The appellant has provided no competent medical evidence to 
support this assertion.  In this regard, the Board notes that 
a June 2001 VA gastroenterology consultation note reveals 
that there were reports of some diarrhea in the past that 
followed treatment for acute gouty attacks; but the diarrhea 
typically resolved after 7 days.  It was noted at that time 
that the veteran's medications included Allopurinol.  The VA 
terminal hospital records, as well as other VA records do not 
show that the veteran's gout medication led to chronic 
diarrhea.  The examiner/pathologist at autopsy specifically 
attempted to find a likely etiology for the chronic diarrhea.  
Chronic pancreatitis was sited as a likely contributory 
cause, but neither gout medications, nor any other service-
connected disabilities were noted to have any effect on the 
chronic diarrhea, anemia, the cardio-pulmonary arrest, or 
anoxic brain injury.  

There is no evidence of record, other than the appellant's 
contentions, that the veteran's gout medication could have 
contributed to the chronic diarrhea, which ultimately led to 
his demise.  As the appellant is not a medical expert, she is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In sum, the medical evidence in this case does not indicate 
that the veteran died of a service-connected disability, or 
that a service-connected disability materially contributed to 
the veteran's death.  The Board acknowledges the appellant's 
sincere belief that the service-connected gout ultimately 
contributed to the veteran's demise; however, the appellant 
has not provided any medical evidence to support her 
assertions.  As noted above, the only medical evidence which 
attributes gout medications to diarrhea notes only that the 
diarrhea associated with the medication typically occurred 
for 7 days.  There is no medical evidence to suggest that the 
veteran's 3-4 month history of watery diarrhea, anemia, and 
weight loss noted just prior to his demise was the result of 
gout medication.  The Board is bound by the laws and 
regulations governing VA benefits, and in this case, the 
appellant's claim is not supported by medical evidence.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death.

In this case, and as noted hereinabove, the record does not 
reflect that the veteran was rated totally disabled due to 
service-connected disabilities for a period of 10 or more 
years immediately preceding his death.  As such, the 
statutory criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC under 38 U.S.C.A. § 1318, the 
law is dispositive without regard to any other facts in the 
case.  Where the law is dispositive, the claim must be denied 
on the basis of absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appeal for DIC 
benefits under 38 U.S.C.A. § 1318 is denied as a matter of 
law.

IV.  DEA under 38 U.S.C., Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having service-connected disability evaluated as total 
and permanent in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. § § 3.807, 21.3020, 21.3021 (2005).

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have service-connected 
disability evaluated as total and permanent at the time of 
his death.  Accordingly, neither the appellant nor her 
children can be considered "eligible persons" entitled to 
receive educational benefits.  38 U.S.C.A. § 3501(a)(1) (West 
2002); 38 C.F.R. § § 3.807 21.3021(a)(2005).

Because the appellant and the veteran's children do not meet 
the basic criteria under the law for eligibility for DEA 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DEA benefits is denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A, Chapter 35 is denied.




REMAND

As noted above, in a February 2005 rating decision, the RO 
denied the appellant's claim of entitlement to DIC under 
38 U.S.C.A. § 1151.  A notice of disagreement was received by 
the VA in November 2005.  The RO has not sent the appellant a 
Statement of the Case (SOC) with respect to the issue. Under 
these circumstances, the Board must remand this issue to the 
RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Accordingly, the appeal on this issue is REMANDED for the 
following action:

The RO should issue the appellant an SOC 
with respect to the claim of entitlement to 
DIC pursuant to 38 U.S.C.A. § 1151.  
Notification should also be given of the 
need, and the appropriate time period, in 
which to file a substantive appeal to 
perfect her appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


